Petition dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Henry Anjofei, a native and citizen of Cameroon, seeks review of an order of the Board of Immigration Appeals (Board) dismissing his appeal of the Immigration Judge’s decision denying relief from removal. We have reviewed the administrative record and conclude that Anjofei’s challenge to the adverse credibility finding and his procedural due process claim were not properly exhausted before the Board, and thus are not subject to review. See 8 U.S.C. 1252(d)(1) (2006). Accordingly, we dismiss the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DISMISSED.